Citation Nr: 0431720	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service connected dysthymic disorder.

2.  Entitlement to an effective date earlier than January 8, 
1997 for the grant of service connection for dysthymic 
disorder.

3.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1965.

This appeal arises from a September 1999 rating decision of 
the Atlanta, Georgia Regional Office (RO) that granted 
entitlement to service connection for a dysthymic disorder 
and assigned a 10 percent evaluation effective from January 
8, 1997.

This appeal also arises from a July 2003 rating decision 
which denied entitlement to service connection for 
hypertension.  

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability was recently raised by the 
veteran; therefore, this issue is referred to the RO for 
appropriate consideration.  A review of the record suggests 
that the veteran may wish to pursue a claim as to whether 
there was clear and unmistakable error in a prior rating 
decision.  The RO should contact the veteran, determine 
whether the veteran wishes to pursue such a claim and 
undertake all appropriate development.

The Board also notes that the veteran requested a Travel 
Board hearing on a June 2004 substantive appeal with regard 
to the issue of entitlement to service connection for 
hypertension; however, a report of contact in August 2004 
shows that the veteran has withdrawn this hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for dysthymic disorder, for failing to 
assign an earlier effective date for the grant of service 
connection for dysthymic disorder and for failing to grant 
service connection for hypertension.

With regard to the issue of whether a higher evaluation is 
warranted for dysthymic disorder, VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, a review of 
the record shows that an April 2004 VA rating examination was 
inadequate for rating purposes as the report of examination 
strongly suggests that the examiner did not review the 
veteran's claims folder prior to the examination.  Even more 
importantly, the report of examination shows that the 
examiner did not address the presence or absence of the 
diagnostic criteria necessary to fully and fairly evaluate 
the veteran's claim.  Thus, the veteran should be afforded 
another VA psychiatric rating examination that takes into 
account all recent treatment records and contains all 
necessary clinical findings.

With regard to the claim of service connection for 
hypertension, the veteran has asserted that he currently 
suffers from hypertension that is related to the service 
connected dysthymic disorder.  It was determined in the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), that service 
connection may be awarded for a disability under 38 C.F.R. 
§ 3.310 if a disability was aggravated by a service-connected 
disability.  The veteran, therefore, should be afforded a VA 
examination to include a nexus opinion concerning whether the 
service connected dysthymic disorder aggravated the veteran's 
hypertension.  

In addition, in light of the change in law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), the Board 
will remand the issue of entitlement to an earlier effective 
date to ensure that there is compliance with the notice and 
duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The Board remanded this case in April 2003, in part, to 
assure compliance with the provisions of the VCAA.  This 
essential development was accomplished with regard to the 
increased rating claim and the service connection claim for 
hypertension.  VCAA compliance was not accomplished, however, 
with regard to the earlier effective date claim.  In the case 
of Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary due to the RO's failure to follow 
the directives in the Board's remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance. 

This appeal must be remanded for failure of the RO to comply 
with the provisions of the VCAA with regard to the earlier 
effective date claim as the RO did not provide notice to the 
appellant of the type of evidence necessary to substantiate 
his claim or as to the division of responsibilities between 
the appellant and VA in obtaining that evidence.  In short, 
as the RO has not fulfilled its obligations under the 
implementing regulations regarding this claim, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case. 

Of record is VA Form 21-22, dated in January 2004, that 
reflects the appointment of the Georgia Department of 
Veterans Services as the veteran's representative (which was 
date stamped as having been received at the RO in January 
2004).  Also of record is another VA Form 21-22 that purports 
to appoint the American Legion as the veteran's 
representative that was executed in November 2003 and date 
stamped at the RO in November 2003.  Furthermore, an August 
2004 VA Form 646 was provided in support of the veteran's 
appeal by the State Department of Veteran Services, however, 
a VA Form 8 that was executed in August 2004, indicates that 
the veteran was not represented.  In light of the above, the 
veteran should be asked to clarify which service 
organization, if any, he wishes to represent him.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
earlier effective date claim and the 
division of responsibilities between the 
veteran and VA in obtaining that 
evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining all relevant 
evidence that is not already of record.  
In addition, the RO should clarify in 
writing which service organization, if 
any, the veteran wishes to represent him 
in this appeal.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA cardiovascular examination 
that must be conducted by a physician 
with the appropriate expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician prior to the examination and 
all necessary diagnostic testing should 
be accomplished.  Based on a review of 
the medical evidence and the current 
examination, the physician should render 
a medical opinion as to whether it is at 
least as likely as not that hypertension:  
a) is directly related to service, b) is 
proximately due to the service connected 
dysthymic disorder, or c) is permanently 
aggravated by the veteran's service-
connected dysthymic disorder.  (In 
answering these questions, the examiner 
must use the standard of proof provided 
by the Board.)  All factors upon which 
the VA medical opinion is based must be 
set forth in the record.

The veteran should also be scheduled for 
a VA psychiatric examination by a 
physician who has not previously examined 
him.  The claims folder must be made 
available to the examiner for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The psychiatric examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected dysthymic disorder and address 
the presence or absence of the specific 
criteria set forth in VA's rating 
schedule for psychiatric disability.  The 
examiner must provide a full multi-axial 
evaluation to include the assignment of a 
numerical score on the Global Assessment 
of Functioning (GAF) scale.  It is 
imperative that the examiner includes an 
explanation of the significance of the 
assigned numerical score, especially in 
light of all previously assigned scores.  

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




